Citation Nr: 0330562	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-24 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1. Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining outpatient dental 
treatment.

2.  Evaluation of bilateral sensorineural hearing loss, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to April 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bilateral sensorineural hearing loss with a noncompensable 
evaluation and denied service connection for tooth loss. 


FINDING OF FACT

The most severe hearing loss findings were average pure tone 
thresholds of 42 decibels for the right ear and 41 decibels 
for the left ear, and speech recognition scores of 80 
percent for the right ear and 84 percent for the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2003); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA 
(November 9, 2000), and to claims filed before the date of 
enactment but not yet final as of that date.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

The Board notes that a VCAA letter was sent to the veteran 
in June 2002.  The letter included the following headings:  
"VA's Duty to Notify You About Your Claim," "VA's Duty to 
Assist You in Obtaining Evidence for your Claim," "What Must 
the Evidence Show to Establish Entitlement," "What 
Additional Information or Evidence Do We Still Need From 
You," "What Can You Do to Help with Your Claim," "When and 
Where Do You Send the Information or Evidence," and "Do You 
Have Questions or Need Assistance?"  The file contains a VA 
examination report.  The statement of the case and the 
supplemental statement of the case informed him of the bases 
of the evaluation.


II.  Factual Background

In an April 1998 letter to his representative, the veteran 
stated that his family complained that he kept the volume on 
the television and stereo "rather loud."

In a July 1998 VA examination report, it was noted that the 
veteran first became aware of hearing difficulties nine 
years prior.  He reported having difficulty hearing women's 
voices.  He also reported having difficulty hearing in 
groups and noisy environments.  He reported spending most of 
his time in the service working as a mechanic or flight 
engineer around jet aircraft engines.  The examiner noted 
that the results of the audiological evaluation revealed a 
mild sloping to moderate sensorineural hearing loss in both 
ears, with the right side slightly worse than the left side.  
The veteran had some difficulty differentiating the low-
frequency pure tones from his mitral valve noise, but the 
results were considered fairly reliable.  



On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
30
55
70
LEFT
25
30
55
55

The average puretone hearing loss in the right ear was 49 
decibels and the average puretone hearing loss in the left 
ear was 41 decibels.  Speech recognition thresholds were 25 
decibels in the right ear and 20 decibels in the left ear.  
"MCL" was 88 percent in the right ear and 92 percent in the 
left ear.  Tympanometry revealed normal tympanic membrane 
mobility on the left side with slight hypomotility on the 
right side.  The examiner noted that the veteran was a 
candidate for amplification.

In a December 1998 letter, a private physician stated that 
the veteran had an audiogram in October 1998, which showed a 
bilateral high frequency loss at 4000 Hertz, spreading into 
the 3000 Hertz to 6000 Hertz range.  The physician stated 
that this was typical of a noise-induced hearing loss.  It 
was worse in the right ear than in the left ear.  

In a September 1999 VA examination report, the examiner 
noted that audiological evaluation indicated a moderate to 
moderately severe sensorineural hearing loss bilaterally.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
55
75
LEFT
40
45
60
65

The average puretone hearing loss in the right ear was 56 
decibels and the average puretone hearing loss in the left 
ear was 52 decibels.  Speech recognition thresholds were 40 
decibels in both ears.  Speech discrimination was 84 percent 
in both ears.  Impedance indicated normal middle ear 
function bilaterally.  It was recommended that the veteran 
receive a hearing aid evaluation to help alleviate his 
communication difficulties.

In an October 1999 VA ear examination worksheet, it was 
noted that the veteran had moderate sensorineural hearing 
loss, as likely as not noise-induced.  

In an April 2002 VA examination report, the veteran reported 
that it was necessary for him to turn up the volume on the 
television and that he had trouble hearing women's and 
children's voices.  Audiological evaluation indicated mild 
sensorineural hearing loss bilaterally up to 2000 Hertz, 
sloping to moderately severe sensorineural hearing loss in 
both ears at high frequencies.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
50
60
LEFT
35
35
55
65

The average puretone hearing loss in the right ear was 42 
decibels and the average puretone hearing loss in the left 
ear was 47 decibels.  Speech discrimination was 80 percent 
in the right ear and 92 percent in the left ear using the 
Maryland CNC word list.  Impedance measurement indicated 
normal middle ear function bilaterally.  It was recommended 
that the veteran receive a hearing aid to help alleviate his 
current communication difficulties.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  See 38 U.S.C.A. § 1155 
(West 2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999.  See 64 Fed. Reg. 25202 (1999).  Thus, the 
regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise.  However, the effective date of the new 
criteria may be no earlier than the date of the regulation.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second, with 11 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (effective before June 10, 1999).  Table VIa 
was used only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  See 38 C.F.R. § 
4.85(c) (effective before June 10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(effective after June 10, 1999).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having 
the better hearing.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2003).

Also under the new regulation, when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2003).  When 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  See 38 C.F.R. § 
4.86(b) (2003).

Pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for bilateral hearing loss.

At the time of the July 1998 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 49 decibels with 88 percent speech 
discrimination, which translates to level II hearing under 
both the old and new regulations.  The average puretone 
hearing loss in the left ear was 41 decibels, with 92 
percent speech discrimination, which translates to level I 
hearing under the old and new regulations.  See 38 C.F.R. § 
4.85, Table VI.  Applying Table VII, this equates to a 
noncompensable evaluation under the old and new regulations.  

At the time of the September 1999 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 56 decibels with 
84 percent speech discrimination, which translates to level 
II hearing under both the old and new regulations.  The 
average puretone hearing loss in the left ear was 52 
decibels, with 84 percent speech discrimination, which also 
translates to level II hearing under the old and new 
regulations.  See 38 C.F.R. § 4.85, Table VI.  Applying 
Table VII, this equates to a noncompensable evaluation under 
the old and new regulations.  

At the time of the April 2002 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 42 decibels with 80 percent speech 
discrimination, which translates to level III hearing under 
both the old and new regulations.  The average puretone 
hearing loss in the left ear was 47 decibels, with 92 
percent speech discrimination, which translates to level I 
hearing under the old and new regulations.  See 38 C.F.R. § 
4.85, Table VI.  Applying Table VII, this equates to a 
noncompensable evaluation under the old and new regulations.  

In addition, a compensable evaluation is not warranted under 
Table VIa under either the previous or amended regulations.  
Table VIa under the previous regulation is not for 
application because it was not certified that there were 
language difficulties or inconsistent speech audiometry 
scores that made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(1998).  Table VIa is not for application under the amended 
regulations because an examiner did not certify that use of 
the speech discrimination test was not appropriate because 
of language difficulties or inconsistent speech 
discrimination scores, nor was the veteran's puretone 
threshold 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), nor was the 
puretone threshold 30 or lower at 1000 Hertz and 70 or more 
at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86 (2003).

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for bilateral hearing loss, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The evidence shows that the 
condition has not significantly changed and that a uniform 
rating, rather than a staged rating, is warranted.  

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing 
loss because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  The Board does accept that he 
had difficulty hearing and service connection has been 
granted.  However, the more probative evidence consists of 
the audiometric examinations.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's bilateral hearing loss 
disability under the previous or amended regulations, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The RO, in the December 
1999 rating decision and the September 2000 statement of the 
case, found that the evidence did not show that this case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

Regarding the issue of entitlement to service connection for 
the residuals of dental trauma for the purpose of obtaining 
outpatient dental treatment, the veteran has asserted that 
his teeth numbered 7, 8, 9, and 10 were extracted during 
service as a result of dental trauma due to boxing.  The 
Board notes that the veteran's service dental records 
indicated that he had cavities in those teeth upon entrance 
into service.  The service dental records also note that 
during service the veteran underwent a procedure for a 
temporary maxillary prosthesis due to an irregular alveolar 
ridge, that he had a possible bridge fracture involving 
teeth numbered 6 through 11, and that there was a traumatic 
occlusion adjacent to tooth number 6.  It is unclear whether 
any of the dental procedures noted in service were indicated 
because of dental trauma in service.  Accordingly, the case 
is hereby REMANDED for the following actions:

1.  Obtain a medical opinion from a 
dentist stating whether it is at least 
as likely as not that the veteran 
underwent dental trauma in service, in 
light of the procedures listed in the 
veteran's service dental records.  The 
dentist should substantiate his or her 
opinion with evidence in the claims file 
and medical principles.  

2.  Send a VCAA letter to the veteran.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



